CLINE, J,
(Concurring)
In the opinion of Judge Vickery he adverted to the fact that the Supreme Court held that there is no appeal to the courts from the Industrial Commission by one who has been injured by an occupational disease incurred in the course of his employment. The Supreme Court in that ease, however, did not directly pass on the constitutionality of this phase of the Act, but inasmuch as the decision in the case of Industrial Commission vs Monroe, 111 Oh St 812, denied the right of appeal from the Industrial Commission by a person who had been injured by an occupational disease acquired during the course of his employment, I concur in the affirmance of this judgment because the Supreme Court may have considered the question of the constitutionality of the Occupational Disease Act, although" the text of the decision refrained from any mention thereof.' '
The right to receive compensation from the Industrial Commission for occupational diseases is one granted by the Legislature under authority of the Constitution. It is therefore a right which has been acquired by the employe. Since the right to have compensation for occupational diseases was granted by the Legislature, the question arises whether or not the Legislature c,an deprive the person of his further right’to-an appeal to the courts from thé decision of the Industrial Commission.
The purpose for which the law wa¡? enacted, and natural justice, would seen to require that a citizen who has a right given to him under the law, should have at least one opportunity to have reviewed in the courts, a decision, made against him by an administrative board, which denied him the benefits of that right.
We are aware that in certain cases the employer is barred by the Legislature from his right to appeal to the courts. In the Occupation Disease Act no such right of appeal to the courts is given to the sick employe. The right is not taken away, by the Legislature in the Occupational Disease Law, but it is not extended, to him. The Act excludes from the operation of the Occupational Disease Law, that portion of the General Workman’s Compensation Act which applies to appeals to the courts. There is no direct statement in tfi.e law to the effect that a person afflicted 'with an occupational disease has no appeal to the *54court, but it withdraws from the Oceupa-t tional Disease Act that portion of the General Workman’s Compensation Act permitting an appeal to the injured workman.
Why an injured workman who is denied compensation is entitled to an appeal, when a sick workman, rendered ill in consequence of his employment, may not have that appeal, smacks too greatly of unjust discrimination to be sound.
.Were it not for the decision of the Supreme Court in Industrial Commission vs Monroe supra, I would be inclined to the opinion that the general laws of the State, , giving to every citizen the right to appeal ■ to the courts to protect his rights and redness his wrongs, applies to all decisions of the Industrial Commission. Out of deference to the Supreme Court decision only, do we concur in the decision in this case.
Levine, J, concurs.